 WESTERN CONTRACTING CORPORATION139'of their strike action.N.L.R.B. v. The Ozark Dam Constructors and Flip pin Ma-terialsCo.,203 F. 2d 139, 145-147 (C.A.8), enfg. 99NLRB 1031, 1035-1036.Whatever rule of limitation the statute may require the Board to observe, calculatedto prevent the issuance of complaints based upon charges reflective of stale unfairlabor practices, such rules of limitation cannot be construed, legitimately, to deprivestrikers of reinstatement rights upon the terminationof anunfair labor practicestrike.Respondent's course of conduct, despite itslimitedthrust, goes to the very heartof the statute, and suggests the firm's purpose, generally, to limit the lawful rightsof employees.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4). Uponthe entire record I am persuaded that the unfair labor practices found are closelyrelated to other labor practices statutorily proscribed, the future commission ofwhich may reasonably be anticipated, because of the conduct found attributable tothe Respondent enterprise in this report.The preventive purposes of the statute willbe frustrated unless recommended remedial action and any order which may provenecessary can be coextensive with the threat.Therefore, to make the interdependentguarantees of Section 7 effective, to prevent any recurrence of the unfair laborpractices found, to minimize industrial strife which burdens and obstructs com-merce, and thus to effectuate statutory policies, it will be recommended that Re-spondent cease and desist from infringement, in any othermanner,upon rightsguaranteed by the aforesaid statutory provisions.In view of the foregoing findings of fact, and upon the entire recordin this case,Imake the following:CONCLUSIONS OF LAW1.GreatWestern Broadcasting Corporation d/b/a KXTV, Sacramento, Cali-fornia, is an employer within the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.2.San Francisco Local of the American Federation of Television and RadioArtists,AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act, as amended, which admits employees of Great Western Broadcasting Cor-poration to membership.3All of Respondent's employees at Sacramento, California, who perform beforethe camera or microphone, exclusive of instrumental musicians performing as such,guards, all other employees, and supervisors as defined in Section 2(11) of the Act,as amended, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act, as amended4 San Francisco Local of the American Federation of Television and RadioArtists,AFL-CIO, has been, at all times material, and still is entitled to recognitionas the exclusive representative of all Respondent's employees in the unit describedabove, for the purposes of a collective bargain with respect to rates of pay, hoursof employment, and other terms and conditions of employment, within themeaningof Section 9(a) of the Act,as amended.5.By refusal to bargain collectively in good faith with the labor organizationentitled to function as the exclusive representative of its employees within an ap-propriate unit, and by consequent interference with, restraint, and coercion of thoseemployees in the exercise of rights statutorily guaranteed, Respondent engaged, andcontinues to engage, in unfair labor practices affecting commerce within the meaningof Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act, as amended[Recommendations omitted from publication.]Western Contracting CorporationandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local No. 222.Case No. 27-CA-1170.October 17,1962DECISION AND ORDEROn July 12, 1962, Trial Examiner David Karasick issued his Inter-mediate Report in the above-entitled proceeding, finding that the139 NLRB No. 17. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.21The Respondent's request for oral argument is hereby denied, as,in our opinion, therecord, exceptions,and brief adequately present the issues and the positions of the parties.2The notice appended to the Intermediate Report is hereby amended by adding thefollowing note which will appear immediately below the signature at the bottom of thenoticeNOTE -We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.The notice is also amended by deleting the phrase "This notice must remain posted for60 days from the date heieof," and substituting therefor the phrase "this notice mustremain posted for 60 consecutive days from the date of posting "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding involves allegations that the Respondent,Western ContractingCorporation,violated Section 8(a) (1) and(3) of the NationalLaborRelations Act,as amended,61 Stat.136, 73Stat.519, and is based upon a complaint'issued by theGeneral Counsel of the National Labor Relations Board, on behalf of the Board, onMarch 23,1962,and a charge and first amended charge filed by International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, LocalNo. 222,herein called the Union,on February 7, 1962,and March16, 1962, respec-tively.A hearing,atwhich all parties were represented,was held before TrialExaminer David Karasick on May 10 and 11,1962, at SaltLake City, Utah.Following the close of the hearing,each of the parties fileda brief.In addition, theRespondent filed proposed findings of fact and conclusions of law.Each of thefindings and conclusions so proposed is accepted to the extent it is consistent withthe findings of fact and conclusions of law hereinafter set forth,and inallotherrespects is rejected.2Uponconsideration of the entire record in the case,and from my observation of thewitnesses,Imake the following:'The complaint was amended at the hearing to delete the names of three individualsas alleged discriminatees.2 Counsel for all parties entered into two written stipulations,filed on July 2, 1962,providing for corrections in the transcript of testimonyIt is hereby ordered that thetranscript be corrected accordingly and that said stipulations be made part of the record. WESTERN CONTRACTING CORPORATION141FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Iowa corporation, with its principal office and place of busi-ness located in Sioux City, Iowa, is a general contractor.The Respondent is engagedin business in various States of the United States other than the State of Iowa.Only the place of business located at Bingham Canyon, Utah, is involved in thisproceeding.The Respondent annually performs services valued in excess of $50,000in States other than the State of Iowa.The Respondent concedes, and I find, thatit has been, at all times material to this proceeding, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and I find, that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsThe facts giving rise to this proceeding are for the most part undisputed.Kennecott Copper Corporation operates an open-pit mine at Bingham Canyon,located approximately 36 miles southwest of Salt Lake City, Utah.The Respondent,under contract with Kennecott Copper Corporation, is engaged in removing bytruck the soil lying above the mineral-bearing strata in the mineSince 1958, the Union and the Respondent have been parties to successive collective-bargaining agreements, and the Union has represented the truckdrivers em-ployed by the Respondent.The Bingham mine at which the truckdrivers work is located in the mountains atan altitude of approximately 8,000 feet.During the winter months the weathertends to be extremely cold.Commencing in the winter of 1959, and continuinguntilthe events which havegiven rise to this proceeding, the Union has sought unsucessfully on behalf of thetruckdrivers to induce the Respondent to install heaters in the cabs of the trucks.The Respondent, upon the advice of its engineering department, has taken the posi-tion that the installation of such heaters is not feasible.On January 15, 1962, the weather at the work project was cold and windy.Duringthe night there had been a low reading of 15° above zero and by 9 o'clock thatmorning the temperature was 26° above zero and the day was windy and cloudy.At about 8.30 that morning, Gary Stephenson, one of the .truckdrivers employed bythe Respondent, was warming his feet beside a small fire while waiting to changetrucksHe signaled Ralph Tolman, also a truckdriver employed by the Respondent,who was driving another truck and the two began to discuss the need for heaters.At this point, John Keith drove up and joined the conversation.Other trucks, drivenby other employees of the Respondent, began to arrive and m a few minutes all ofthe drivers except one were on the scene.Shortly thereafter,Glenn Estes, day haul foreman, drove up.He asked whatthe trouble was.The men told Estes that they needed heaters in their trucksand that they wanted to talk to Thomas Speight, project manager.Estes declaredthat he did not want to become involved in the matter.He told the employees thatif they were not going to drive their trucks, to park them and go down to Speight'soffice and see him there.The men thereupon parked their trucks and went to the grease shack nearby.Approximately 10 minutes later, Speight arrived.At this time, 9 of the 11 drivers onthe day shift were present.Upon his arrival, Speight asked the assembled employeeswho their ringleader was and to whom he should talk.Tolman replied that therewas no deader, the drivers were acting together and that they wanted hot waterheaters for their trucksSpeight replied that there would be no hot water heaterssince they were not feasible; that this matter had been discussed previously; thathe would like to have everybody go to work; that the men should either drivetheir trucks or go home, but before they quit, they should think about what they weredoing.The employees continued to discuss their desire for heaters.One of the employees, John Keith,thereupon suggested that they callthe businessrepresentative of the Union.Tolman and Keith drove down from the project siteto a telephone where they placed a call to Alma May, an organizer for the Union.Both Keith and Tolman spoke to May and informed him that the truckdrivers hadstopped their trucks and talked to Project Manager Speight about installing hot water 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDheaters, that they had been told by Speight to either drive their trucks or get off thejob, and they requested May to come up to the project site and advise them.Maysuggested that the men return to the jobsite, choose a couple of other employeesto accompany them, and thereafter they would all go to Speight's office where Maywould attempt to arrange for a meeting.Tolman and Keith then returned to the jobsite and asked who would like toaccompany them to Speight's office.Employees Bob Crotch 3 and LaVelle Robinsonjoined Tolman and Keith. In the meantime, Speight had also called May, informedbun of the shutdown, and requested that he come to the project.May drove to Speight's office accompanied by John Pickett, another representativeof the Union, and J. Neeley, a representative of Operating Engineers Union, LocalNo. 3, which represented other employees working for the Respondent.The seven men met in Speight's office. Speight stated that the employees had re-fused to work and that someone was going to pay for the loss of time to the Respond-ent.May Teplied that the Union had not called the strike but that it was in fullsympathy with the action taken by the employees.May stated that the Union hadmade a number of requests to install heaters.He pointed out that Speight had prom-ised at least to close up the holes in the floor boards of the cabs and to tightenthe windshields and doors but that this had not been done. Speight admitted thatthismatter had been discussed on numerous occasions, but that his position now,as in the past, was that hot water heaters were not feasible.He also stated that hehad been unable to repair the holes in the floor boards of the cabs and to tightenthe windshields and doors because the welders were busy repairing the bodies of thetrucks.John Keith then stated that the drivers had already improvised repairs by fillingin the holes in the cabs with rags; that what was needed was hot water heaters; andthat other heaters which had been placed in a few of the trucks were not the answer?At this juncture, Tolman declared that he felt the men should have some considera-tion; that they had done a good job and should be treated like men instead of likeanimals; that they were not asking for a share of the profits but merely for heatersin the cabs; and that the men were in the cabs for 18 hours in subzero weather andcould not keep warm. Tolman then pointed out that 'the scout truck which Speightdrove less than 2 hours each day had a heater and that in addition it was new,and had tight fitting windows.At this juncture, as Tolman testified; Speight toldTolman, "You are not working for Western as of this morning when you openedyour mouth " 5 The meeting ended without agreement as to 'the demand of theemployees for heaters.After the employees and the union representative had left his office, Speight calledForeman Estes and instructed him to shut the job down at 11 o'clock so that theemployees would not be paid for more than 4 hours work In the meantime, Tolmanand the three other employees who had accompanied him to Speight's office startedback to the project site for the purpose of informing the other drivers what had oc-curred at the meeting. Before they arrived, they met the other drivers who informedthem that their foreman had shut down the job and locked up the grease rack.Since the men had no place to stay, all but one or two of the day shift driverswent down to the union hall.The employees first met by themselves, and were later joined by May.Thosepresent decided to get in touch with the drivers on the night shiftTolman calledOwen Woolsey, the night shift steward, and informed him that there had beena work stoppage because the employees were trying to get heaters installed in thetrucks and the Respondent would not agree.Tolman told Woolsey that the day shiftemployees would like to get in touch with the men on the night shift and have ameeting with them.By that time it was too late to telephone the night shift em-3 According to May's recollection, Gary Stephenson rather than Bob Crotch was presentat this time.Whether the fourth employee in the group at this time was Crotch orStephenson is not important in terms of the ultimate issues to be decided.*The Respondent had previously tried, apparently without success, to install manifoldheaters in some of the trucks.5With a slight variation in wording, May corroborated Tolman's testimony in this re-gard.Speight's version of this conversation was that he told Tolman that since he quitdriving that morning, he quit working for the Respondent. The recollections of May andTolman seem more reliableconcerningthis incident.If Speight's version were correct,there would seem to beno reasonwhy he should have made such a statement to Tolmanand not to the other three striking employees who were present at the same meeting, eventhough Tolman'smanner or remarksmay have prompted a reply from Speight. Accord-ingly, I find that the statementwas made asrecounted by Tolman and May. WESTERN CONTRACTING CORPORATION143ployees, who had already left for their jobs.Tolman and the otheremployees onthe day shift, therefore, drove to Leadmine, a community located some 5 or 6 milesfrom the project site, where they met the night shift drivers on their way to work,told them what had happened and invited them to attenda meetingat the unionhall.A meeting was held at the union hall that evening.All except one or two employeesfrom both the day and the night shifts were present.After discussion, the employeesvoted not to return to work until heaters were installed in the trucks. Stephenson andTolman, representing the day shift drivers, and Ronald Johnson and Gordon Lee,representing the night shift drivers, were chosen at this meeting as a committee'to meet with the union representatives and the Respondent.A request was madeofMay that the Union intercede on behalf of the employees and confer furtherwith Speight in an attempt to settle the dispute.On January 16, the four committeemen were to meet May and thereafter proceedto a meeting with SpeightA misunderstanding occurred regarding the place theywere to meet and the committeemen therefore went to theunionhall to await May'sarrival.When May did arrive, he called Speight and later reported to the menthat he had gained nothing from the conversation.At about this time, Woolsey, the night shift steward, arrived at the union hall andtold the men that the Respondent had called him and stated that everything hadbeen straightened out and to report for work.6 The committeemen decided to informthe drivers on the night shift that Woolsey's information was erroneous -and that noagreement had been reached with the Respondent.Because itwas too late in the dayto get in touch with the night shift drivers by telephone, Gary Stephenson, JohnKeith, Bob Crotch, and Tolman drove ,to Leadmine.There they stood at the sideof the road and flagged down the night shift truckdrivers as they passed?Whilethe four menwere so engaged,Speight appeared and spoke to John Keith. Speighttold Keith that he thought Keith was doing the wrong thing.Keith replied that hedid not believe that he was, that he was cold,'that he was with the rest of the menand that he would like a heaterin histruck.Speight asked Keithif heknew that hecould sue him for this.Keith replied that Speight couldsue him ifhe wished, thatallKeith had was his overcoat.8One of the drivers asked Speight if he would go down and meet with the employeesand Speight said he definitely would not. Speight thereupon left and the driversreturned to the union hall where they helda meetingat which they further discussedthe need for heaters.At this time, the discussioncenteredabout the fact thatheaterswere a health factor, that the drivers could catch cold because of the unheated cabsin the trucks, that their hands and feet got numb and it was a hazard to drive in thatcondition, and that the men were entitled to heatersin the cabsof their trucks sinceall the other companies in the locality had suchequipment.On January 17, Speight met with Fullmer Latter, secretary-treasurerof the Union,and May in Latter's officeat the unionhall.On his way to this meeting, Latter metthe four committeemen who asked if they might attend. Latter advised them to waitand he would let them know.When the meeting began, Latter told Speight that thefour men were downstairs, that they were members of a committee which had beenformed, and that they asked for permissionto sit inat themeeting.Speightrepliedthat he felt it would be better if just the three of them discussed the matter.Thefour members of the employees'committeeremained downstairs in the union ball butdid not attend this meeting.9 This was apparently the result of a misunderstanding on the part ofMayand Speightthat the drivers had been persuaded to return to work.T Foreman foseph Mumm,a witness called by the Respondent,testified that on thisoccasion Tolman said that the employees were on their own in the strike"because theUnion had sold them down the river."Tolman's denial of dissatisfaction on his part orthat of the other employees with the Union, his denial that the strike occurred for sucha reason, and his reliance upon and close association with the Union from the very be-ginning and throughout the strike convince me,and I find, that he did not make thestatement so attributed to him by Mumm.8Tolman testified that on this occasion Speight stated:"You know I can sue you forstopping these men."Speight's version of his statement to Keith was that he askedKeith if he knew what he was doing and told him he could get into trouble with somethinglike that.The coloration of mildness and restraint inherent in Speight's recounting ishardly in keeping with the strong feelings exhibited by his remarks made to the em-ployees alone and to the employees and union representatives the day before.I am con-vinced,and find, that be made the statement to Keith in substance and form as relatedby Keith and Tolman. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDLatter and May attempted to persuade Speight to return the drivers to their jobsand to install hot water heaters in the trucks.May pointed out that the Respondenthad purchased four pieces of light equipment from Utah Construction Company whichhad hot water heaters in them and urged that such heaters be installed in the presentequipment.Speight stated that the Respondent's engineershad determined that hotwater heaters were not feasible for the type of equipment they were presently usingand that the Respondent would therefore not install such heaters in that equipment.After further discussion, it was agreed that the Respondent would fill the holes inthe floors of the cabs and repair the doors and windshields. Speight offered to pro-vide the drivers with flying suits instead of heaters.He also agreed that the driverswould return to work without discrimination.After some further discussion, Speightexpressed concern about the attitude of the men, stating he was fearful that thedriversmight be dissatisfied upon returning to their jobs.Latter assured Speightthat the Union would do everything it could to achieve a proper attitude on thepart of the men. Speight in return agreed that in the event any difficulty arose inthis respect the individual involved would not be summarily discharged but wouldbe given an opportunity for a hearing before Speight, rather than the immediateforeman or supervisor in charge, and that a union representative could be presentat such a hearing.Although the collective-bargaining agreement to which the Re-spondent and the Union are parties contains no provisions with respect to seniority,Latter proposed that seniority be followed by the Respondent in the event of futurelayoffs and rehires.Speight declined to agree with this but did agree that all em-ployees who had been laid off previously would be rehired before new employees weresecured and that this principle would be followed with respect to a number of driverswho had been laid off by the Respondent during the previous October.Following thismeeting,Latter and May reported what had occurred to the com-mittee of four drivers who had been waiting downstairs in the union hall.Lattertold the men that he thought Speight's offer constituted a good settlement, that it wassomething more than the Union had in the contract and that he thought they oughtto accept it and return to work.The committee members expressed dissatisfactionsince theiroriginal demand for heaters had not been met.Theydecided, however,to call a meeting of the entire membership and submit the proposal to the entiregroup.On the following day, a meeting of all the employees of the Respondent whowere covered by the collective-bargainingagreementwas held at the union hall.Approximately 27 9 employees were present, in addition to Latter and May.GaryStephenson was selected by the employeesas chairmanof the meeting.A reportwas made to the employees of the proposal agreed upon the prior day by Latter,May, and Speight. In the discussion which followed, some of the employeesexpressed the belief that flying suits would be too burdensome for driving, thatthey were not adequate to keep their bodies warm, and that even with such suitsthe handsand feet of the drivers would remain cold and unprotected.Followingthe discussion a vote was taken and the men voted approximately 15 to 12 to refuseto return to work until the Respondent installed heaters in the trucksThosepresent agreed that Ronald Johnson should call Speightand invitehim to lunch thenext day and at that time advise Speight of the outcome of the meeting.Following the meeting, Johnson called Speight and suggested that they havelunch together and discuss the matter.Speight refused, stating that he did nothave time to have lunch with him, that he hadno businessto discuss with Johnson,and that Speight's dealingwith the people involved in the strike would be directlywith the Union.On January 19, Latter called Speight and told him that the employees had votedto refuse to return to workunless theRespondent installed hot waterheaters in thetrucks.The two men agreed that they did not know how to resolve the disputeand each promised to call the other if anynew ideasshould occur to him.On the next day, a Saturday, Latter againcalledSpeight.He told Speight thatMay was on a connecting telephone.He then told Speight that some of the em-ployees had approached him after the meeting which had been held the previousThursday, and expressed the view that Latter ought to speak to Speightagain in anattempt to arriveat some understanding.Speight stated that he had changed his9There are 35 employees in the collective-bargaining unit covered by the contractOfthis number 22 are truckdriversBoth the Union and a sister local are parties to theagreement.The record does not show how many of the 35 employees are represented bythe Union,as distinguished from its sister local WESTERN CONTRACTING CORPORATION145mind and that the agreement they had reached previously was no longer acceptable.He asked Latter to tell the men to report to work on Monday morning and tobring their identification badges and hard hats.The Respondent, Speight informedLatter,was going to discharge the men and would rehire all except five of them.Latter asked who the five men in question were. Speight replied that he thought itwould be inadvisable at this time to state who they were.After some further con-versation, Speight stated that under the terms of the contract the Union was obligatedto assist the Respondent in furnishing men for the job.Latter agreed.Speightthereupon stated that he was placing an order with Latter for 10 men for the dayshift and 6 for the night shift, that these men were to report on the job Mondaymorning and that the Respondent would hire them after that.Following this conversation with Speight, Latter and May discussed the matterand decided they would recommend to the employees that they return to workunconditionally and the Union would refer them to the jobs. It was agreed thatthe men would register on the out-of-work list which is made up by the Union eachweek on Monday morning.That evening, another meeting of the employees was held at the union hall. Some15 or 18 of the employees of the Respondent attended. Latter informed those presentof the telephone call he and May had had with Speight earlier in the day.He advisedthe men to go back to work unconditionally and suggested that after work was re-sumed this might relieve the pressure on Speight and might create a different psy-chological atmosphere which would permit them to sit down and discuss the matterfurther with him about heaters for the trucks.on the morning of January 22, the 12 employees who were involved in the disputewent to the union hall where they signed the out-of-work list, and were given referralslips to apply to the Respondent.The men then reported for work to Tom Lowe,project accountant.Lowe declined to accept the referral slips tendered by the men.Instead he told the men that they were discharged.Each man was given his ter-mination papers 10 upon the orders and at the direction of Project Manager Speightwho admitted at the hearing that the employees were discharged because they hadengaged in the strike.Shortly after the employees had been discharged, Speight spoke to those who inhis opinion wanted to go back to work.According to Speight, these were the menwho "didn't have the `no heater, no work' proposition in mind."Thereafter, herehired 7 of the 12 employees involved."The Respondent has refused to rehireJohn Keith, Gordon Lee, Gary Stephenson, Ronald Johnson, and Ralph Tolmanon the ground that these employees instigated and prolonged the work stoppagewhich occurred on January 15.B.Contentions of the partiesThe General Counsel and the Charging Party contend that the discharge of RalphTolman on January 15, the discharge of the remaining truckdrivers named in theamended complaint on January 22, 1962, and the refusal on that date to rehireTolman, Gary Stephenson, John Keith, Ronald Johnson, and Gordon Lee constituteviolations of Section 8(a) (1) and(3) of the Act.12The Respondent contends that Tolman was discharged on January 22 (ratherthan January 15) 1962, and that his discharge as well as the discharge of each ofthe other men and the subsequent refusal to rehire the above-named individualswas justified because: (1) the contract contains a no-strike clause; and(2) evenin the absence of such a clause, the employees engaged in a wildcat strike and weretherefore subject to discharge.10The employees were: Fred Garcia,Frank Gross,Harry M.Jeffs, Blaine Jensen,LavelleRobinson,Gary Todd,Dee Wright,John Keith,Gordon Lee,Gary Stephenson,RonaldJohnson, and Ralph Tolman.u These employees and the dates upon which they were rehired are as follows: FredGarcia-January 22; Frank Gross,Harry M. Jeffs,Blaine Jensen, Lavelle Robinson, andDee Wright-January 25;Harry Todd-January 26.Robinson was not available forwork until January 25 and Todd was not available for work on January 25 but was re-hired the following day.u In view of the findings hereafter made,I deem it unnecessary to pass upon the con-tention advanced by the Charging Party that the employees were terminated unlawfullybecause the contract expressly provides that the employees"shall not be discharged forrefusing to operate equipment they deem to be unsafe " 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Concluding findings1.Effect of the existing contractIt is the position of the Respondent that article I, section 5 of the current contract,constitutes a non-strike clause.The provision in question reads as follows:The UNION shall not countenance, permit or require any limit upon or cur-tailment of rates of production within their respective jurisdiction, or craft,and shall not object to, refuse to operate, or otherwise hamper the use of anyequipment, machinery, tools or devices within their craft intended to speed orincrease the efficiency of the EMPLOYER operations.This section of the agreement,as the General Counsel contends,amounts to aguarantee by the Union that it will not permit interruptions of work by slowdownor strike arising as a result of the introduction or use of automated equipment ordevices by the Respondent. It does not, however, constitute an agreement not to strikefor other reasons or in relationship to other conditions of work which might leadto dispute. It is neither counterbalanced by a promise on the part of the employernot to lock out, nor is it thequid pro quofor a system providing for the handlingof grievances and a resort to arbitration in the settlement of disputes, as is commonlyfound where broad no-strike clauses appear in collective-bargaining agreements.SeeTextileWorkers Union v. Lincoln Mills,353 U S. 448. Such a broad no-strikeclause, containing those very features, does appear in the existing contract to whichtheUnion and the Associated General Contractors of America, IntermountainBranch (herein called the AGC) are parties and which the Respondent, for thereasons noted hereafter,asserts is applicable in this case.13But the contract, alsocontains the identical provision appearing in article I, section 5 of the agreementexecuted by the Respondent and the UnionAccordingly, I find that articleI, section5 of the contract signed by the Respond-ent and the Union does not constitute a general no-strike clause which outlawed thework stoppage in this case.2.The question of mutual mistakeThe Respondent further contends that, even if article I, section 5 of the existingcontract is not properly to be construed as a no-strike clause, the provisions of theAGC agreement apply because it was this latter agreement which the Respondentand the Union intended to sign and they failed to do so through mutual mistake.The present agreement is 'the third in a successive series between the parties, thefirst of which was entered into in 1958. Speight testified in substance that, whenthe present agreement was executed, he had been assured by May that he was signingthe AGC contract; that, withrespectto the prior two contracts, the parties had anunderstanding in each instance that the wages and working conditions were thosecontained in the AGC agreement; that not until the day after the strike in this casebegan did Speight look at the agreement he had signed on behalf of the Respondent;and that he then discovered for the first time that the contract did not contain ano-strike clause.He further testified that on January 24, 1962, Latter volunteeredthe information that he also had believed the contract contained a no-strike clauseand had only the evening before discovered that it had not.Latter was not calledby the General Counsel to deny this testimony.18 This clause,which is included in the article of the contract dealing with settlement ofdisputes through established grievance machinery and arbitration,is as follows:It is the purpose and intent of the parties hereto that all grievances and disputesarising under this Agreement be settled in accordance with the procedure hereinaboveset forth, and that during the term of this Agreement, the UNIONS signatory heretoor in whose behalf this Agreement is made,shall not during the term hereof,call orengage in, sanction or assist in a strike against or slow down or stoppage of workof the Contractor, and that there shall be no stoppage of work by any party heretofor any reason.UNIONS will require its members to perform their services for theContractors on all work described herein when required by contractors to do so ; andContractors will not cause or permit any lockout of members of signatory Unions dur-ing the terms of this Agreement.It shall not be in violation of this Agreement forthe UNION or its members to honor a picket line duly authorized by its Local Union,or other Local Unions having jurisdiction over the work,providing such picket lineshall not be promoted as a subterfuge to accomplish a strike on behalf of the Unionssignatory hereto. WESTERN CONTRACTING CORPORATION147May, however, denied that he had told Speight that the present contract betweenthe parties was the AGC agreement.He testified that he had negotiated and signedthe present contract; that it was the document he had intended to sign; that it wasnot the product of any mistake; and that he had never made any oral agreementwith any official of the Respondent which would vary the terms of the contract asexecuted.It is reasonable to conclude that, at the time the current collective-bargainingagreement was negotiated, Speight was concerned with the similarity of wage ratesand perhaps other provisions in the AGC contract and the agreement then proposedto him by the Union. This much the record shows. I do not believe, however,that the affirmative defense of mutual mistake asserted by the Respondent is supportedby the evidence.14 I am impelled to this conclusion by the following considerations.If, as Speight testified, he did not learn of the absence of the no-strike clause untilthe day after the strike had begun, it would seem reasonable to expect that sometimeduring that first day he would have sought to end the walkout by telling both theemployees and the Union that they were violating the contract.Ample opportunitypresented itself on more than one occasion during the day in question.That morningSpeight called May and asked him to come to the work project because of the strike;he thereafter spoke to the striking drivers and urged them to return to work beforeMay arrived; he then met with May and a group of the strikers; and he later spoketo May that evening.Yet on none of these occasions did he tell either the employeesor the Union that he considered either or both of them to be acting in breach of theagreement.Speight's statement during the meeting on January 15 with May and thegroup of strikers in his office that someone was going to pay for the loss of time to theRespondent does not necessarily carry the inference that .it was motivated by a beliefthat the contract had been broken any more than does a similar remark he madeto employee John Keith on January 16, at a time after Speight admittedly had dis-covered that the contract did not contain a no-strike clause.Nor is Speight's later conduct consistent with his testimony in this regard.When the strike ended, an appreciable part of the winter remained and the contractby its terms will continue to run through the winter of 1963.The basic cause of thedispute which led to the walkout has not been removed.Nevertheless, the Re-spondent has not discussed with the Union the question of inserting the no-strikeclause in the agreement and thus conforming it with their asserted understanding,even though, according to Speight's testimony, both the Respondent and Latter wereaware of and acknowledged the omission of that clause at least as early as January 24.Moreover, apart from Speight's conduct, other evidence concerning the contentsof the agreement which the parties signed as compared with the AGC contract castsdoubt upon the assertion that a mutual mistake occurred.The no-strikeclause inthe AGC agreement 15 constitutes part of an entire article providing for grievancemachinery and arbitration in the settlement of disputes which covers two pages nearthe center of the document.At the time Speight signed the agreement the Re-spondent would now repudiate, he added a sentence to qualify the provisions con-tained in two short paragraphs which appear in the center of the document and whichdeal with the payment to employees for time spent driving to and from work and forservicing and repair of equipment.One would believe that the omission of thearticle containing the no-strike clause would have been noted as readily as the singlesentence qualification which he added both because of the relative importanceof the two provisions and the amount of space which each covered. On the record as14When Latter was first informed of the work stoppage, he instructed May that theUnion could not assume responsibility for it.This evidence falls to provide a sufficientbasis for inferring that Latter took this position because he believed that the contractcontained a no-strike clause rather than because union authorization by means of a strikevote, as provided for in the Union's constitution and bylaws, had not been secured. Inany event,although knowledge on the part of Latter as to the contents of the contractmay be imputed to the Union,the fact that be may have harbored the belief that thecontract contained a no-strike clause is not relevant in determining whether or not amutual mistake existed.May, not Latter,negotiated the contract with Speight; and itwould be May's understanding of its terms,and not Latter'swhich would be controlling.Nor is this conclusion affected by the fact that Latter, who is secretary-treasurer of theUnion, signed the contract in addition to May.15A significant difference between the two contracts,other than the no-strike clause, isthe inclusion of a provision for the checkoff of union dues which appears in the agree-ment executed by the Respondent but is absent from the AGC agreement.The wage ratesand other provisions of the two contracts are not identical but are substantially similar.672010-63-vol. 139-13 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDa whole, and on the basis of the foregoing facts, I find that the evidence does notestablish the existence of a mutual mistake as to the contract which was executedor as to the fact that it did not contain a no-strike clause. In this connection, Icredit the testimony of May.3.Nature of the strikeThe evidence in this case is clear that the strike which began on January 15, 1962,was not called by the Union but was the result of action taken by the employeesthemselves.It is equally clear that when the Union learned of the strike it sup-ported the employees in the action they had taken and attempted to convince theRespondent that it should grant the demand of the employees for hot water heatersas a means of resolving the dispute. The Union itself had long sought to have theRespondent accede to such a request.The action taken by the employees was there-fore in support, and not in derogation, of the position taken by the Union. It is thisfactor, I believe, which becomes the touchstone for determining whether a withhold-ing of their services by the employees is to be regarded as sanctioned by the Unionand therefore not in the nature of so-called "wildcat" action. If the position takenby the employees is contrary to that of their bargaining representative, the bargain-ing process itself may thereby be impaired or destroyed.N.L.R.B v. Draper Corpora-tion,145 F. 2d 199 (C.A. 4). But a position taken by the employees in support ofthat of their bargaining representative creates no such threat.The demand of theemployees in this case and of the Union which represented them was one and thesame.Under these circumstances, I can see no basis for finding that the strike whichbegan on January 15, 1962, was unlawful as without sanction by the Union andtherefore deprived those who struck from the protections otherwise guaranteed inthe Act.Sunbeam Lighting Company, Inc.,136 NLRB 1248; PhilanzOldsmobile,Inc.,137 NLRB 867.4. SummaryThe employees named in the complaint engaged in an economic strike onJanuary 15, 1962, in protest against the absence of heaters in the trucksThe Unionthereafter supported them in their position and represented them in an attempt to se-cure a settlement of the dispute with the Respondent. By withholding their services,the employees in question were engaged in concerted and union activities.The Re-spondent's conduct on January 22, 1962, in terminating their employment for engag-ing in such activities constituted an act of discrimination which discouraged unionmembership within the meaning of Section 8(a)(3) and in addition interfered with,restrained, and coerced the employees in the exercise of the rights guaranteed them inSection 7, thereby violating Section 8(a)-(1) of the Act.16In addition, the Respondent's refusal to reinstate five of the strikers 17 onJanuary 22, 1962, on the ground that they had instigated and prolonged the workstoppage and upon their unconditional application to return to their jobs before theyhad been permanently replaced violated Section 8(a) (1) and (3) of the Act.N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333;Ablon Poultry & EggCompany,134 NLRB 1827.Finally, ProjectManager Speight's statement to employee John Keith on Jan-uary 16, 1962, at the time Keith was standing beside the road flagging down the nightshift drivers to inform them that an agreement respecting heaters had not beenreached with the Respondent, to the effect that Speight could sue Keith for this actionwas certainly inhibitory in nature and constituted interference, restraint, and coercionin violation of Section 8 (a) (,1) of the Act.As noted above, the General Counsel contends, and the Respondent denies, thatRalph Tolman was discharged on January 15 rather than January 22, 1962.Thiscontention is based upon Speight's statement to Tolman during the meeting inSpeight's office on January 15, 1962, that Tolman had quit working for the Re-spondent when he had opened his mouth during the course of the discussion.Tol-man's employment release and separation notice to the Utah Department of Employ-ment Security bear the date of January 22, 1962, as were similar documents given18This conclusion would follow whether the termination of the employees were regardedas effective before they had tendered their referral slips, in which case they were dis-charged because they had engaged in the strike(Brookville Glove Company,114 NLRB213, enfd. 234 F. 2d 400 (CA 3) ) ; or instead were considered to have taken place afterthey had proffered such slips, in which event they had unconditionally offered to returnto work before they had been permanently replaced and were thereupon denied reinstate-ment(MarydaleProductsCompany, Inc.,133 NLRB 1232.)17As noted above, these five employees are John Keith, Gordon Lee, Gary Stephenson,Ronald Johnson, and Ralph Tolman. WESTERN CONTRACTING CORPORATION149each of the other employees involved. Speight testified that these documents relat-ing to Tolman, as well as to the other employees, were prepared on that date andat his direction.On this state of the record, I find that while Speight, in the heatof the discussion, indicated that he was terminating Tolman, he did not actuallydischarge him until January 22, 19,62.Although Speight's statement to Tolman,therefore, did not amount to a discharge within the meaning of Section 8(a)(3),itnevertheless did constitute threatened reprisal directed toward an employee forengaging in protected concerted activities and therefore became an act of inter-ference, restraint, and coercion in violation of Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead, and have led, to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and 8(a)(3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the Respondent terminated the employment of 12 employeeson January 22, 1962, in violation of Section 8(a)(1) and 8(a)(3) of the Act.Ofthe 12 employees so discharged, Fred Garcia was rehired by the Respondent onJanuary 22, 1962; Frank Gross, Harry M. Jeffs, Blaine Jensen, LaVelle Robinson, andDee Wright were rehired on January 25; and Gary Todd was rehired on January 26,1962Ithas also been found that the Respondent refused to rehire John Keith,Gordon Lee, Gary Stephenson,RonaldJohnson, and Ralph Tolman on January 22,1962, and thereafter, in violation of Section 8(a) (1) and (3) of the ActAccord-ingly, I shall recommend that the Respondent offer each of the employees whom ithas refused to rehire immediate and full reinstatement to his former or substantiallyequivalent position(Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65'NLRB 827) without prejudice to all rights and privileges to whicheach employee is entitled. I shall also recommend that the Respondent make wholeeach employee for any loss he may have suffered as a result of the discriminationagainst him, by payment to him of a sum of money equal to that which he normallywould have earned from January 22, 1962, to January 25, 1962, with respect toFrank Gross, Harry M. Jeffs; Blaine Jensen, Dee Wright, and Gary Todd; is andfrom January 22, 1962, to the date of a proper offer of reinstatement with respectto John Keith, Gordon Lee, Gary Stephenson, Ronald Johnson, and Ralph Tolman,less net earnings as to each of said employees for the period applicable to each.Thepayments provided for hereunder are to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289. Inaddition, I shall recommend that the Respondent be ordered to pay interest on thebackpay due each of the discriminatees above named at the rate of 6 percent perannum commencing at the end of each quarter of the year for which backpay isshown to be due hereunder.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheUnion is, and has been at all times material to the issues in this proceed-ing, a labor organization within the meaning of Section2(5) of the Act.2TheRespondent is, and has been at all times material to the issues in thisproceeding,an employer within the meaning of Section2(2) of the Act,engagedin commercewithinthe meaning of Section 2(6) and(7) of the Act.3By discriminating against employees with respect to hire, tenure,terms, andconditions of their employment,thereby discouraging membership in the Union, the11Todd was not available for work on January 25 1962, but was rehired on January 26,1962LaVelle Robinson was not available for work from January 22 to 25, and there-fore suffered no loss of earnings,as is likewise true of Fred Garcia who was reinstatedon January 22. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)(3) of the Act.4.By the above conduct, and by the conduct of Project Manager Speight inthreatening to discharge employee Ralph Tolman and threatening to institute legalproceedings against John Keith because they had engaged in concerted and unionactivities, the Respondent has interfered with, restrained, and coerced employeesin the rights guaranteed in Section 7 of the Act, and has thereby engaged in unfairlabor practices within 'the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that We-stem ContractingCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local No. 222, or in any other labororganization of its employees, by discharging, laying off, or refusing to reinstateor reemploy any of its employees because of their concerted or union activities, orin any other manner discriminating in regard to their hire or tenure of employmentor any term or condition of employment.(b)Threatening employees with discharge, legal proceedings or any other re-prisals because they engage in concerted or union activities.(c) In any other manner interfering with, restraining, or coercing employees in theexercise of the rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer John Keith, Gordon Lee, Gary Stephenson, Ronald Johnson, and RalphTolman immediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to all rights and privileges to which they are entitled.(b)Make whole John Keith, Gordon Lee, Gary Stephenson, Ronald Johnson,Ralph Tolman, Frank Gross, Harry M. Jeffs, Blaine Jensen, Dee Wright, and GaryTodd in the manner set forth above in the section entitled "The Remedy."(c)Preserve until compliance with any order for reinstatement or back paymade by the National Labor Relations Board is effectuated, and make available to thesaid Board and its agents, upon request, for examination and copying, all payrollrecords, social security payment records, timecards, personnel records and reports,and all other records, relative to a determination of the amount of backpay due, andto the reinstatement and related rights provided under the terms of any such order.(d) Post in conspicuous places at its place of business at Bingham Canyon, Utah,including all places where notices to employees are customarily posted, copies of thenotice attached hereto as an appendix.19Copies of said notice, to be furnished bythe Regional Director for the Twenty-seventh Region, shall, after being duly signedby the Respondent's representative, be posted by it immediately upon receipt thereof,and maintained by it for 60 consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Intermediate Report, what steps the Respondent has taken to comply herewith 2°It is further recommended that, unless within said 20 days the Respondent shallhave notified the said Regional Director that it will comply with the foregoingrecommendations, the National Labor Relations Board issue its order requiring theRespondent to take the action aforesaid.19 In the event these Recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order"shall be substituted for the words"Pursuant to a Decision and Order."2O In the event that these Recommendations be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director, in writing, within 10 days fromthe receipt of this Order,what steps the Respondent has taken to comply herewith." HARVEY ALUMINUM (INCORPORATED),ETC.151APPENDIXNOTICE TOALL EMPLOYEESPursuantto theRecommendations of a Trial Examinerof the National LaborRelations Board, and in order to effectuatethe policies of theNationalLabor Rela-tions Act, we hereby notifyour employees that:WE WILLNOT discourage membership in InternationalBrotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof America, Local No. 222, orany otherlabor organization,by discharging,laying off, or refusing to reinstateor reemployany of ouremployees because of their concerted or union activitiesor in anyother manner discriminate in regardto theirhire or tenureof employ-ment or any term or condition of employment.WE WILL NOTthreaten our employeeswithdischarge,legal proceedings, orany otherreprisals because they engage in concerted or union activities.WE WILL NOTin any other manner interfere with, restrain,or coerce our em-ployees in the exerciseof their rightto self-organization,to form, join, or assistInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpersof America, Local No. 222, or any otherlabor organization,to bargain collec-tively throughrepresentativesof their ownchoosing,or to engage in concertedactivitiesfor the purpose of collectivebargainingor othermutual aid or pro-tection,or to refrainfrom anyor all ofsuchactivities.WE WILLoffer immediate and full reinstatementto John Keith, Gordon Lee,Gary Stephenson,Ronald Johnson,and Ralph Tolman.WE WILLmake whole the following employeesfor any loss theymay havesuffered as-a resultof thediscrimination againstthem:John Keith,Gordon Lee,Gary Stephenson,Ronald Johnson,Ralph Tolman,Frank Gross,HarryM. Jeffs,Blaine Jensen,Dee Wright, and Gary Todd.All of our employeesare free to become, remain,or refrainfrom becoming orremaining,members ofany labororganization.We will notdiscriminate in regardto hire ortenure of employment,or any term or condition of employment,againstany employeebecause of membershipinor activity on behalf of any labororganization.WESTERN CONTRACTING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from its date, and must not bealtered,defaced,or covered by any other material.Employees may communicatedirectly with the Board'sRegional Office, 609 Railway Exchange Building,Denver,Colorado, Telephone Number, Keystone 4-4151, if they have any question con-cerning this notice or compliance with its provisions.Harvey Aluminum (Incorporated)and General Engineering,Inc.;Wallace A. Ummel d/b/a Wallace Detective and SecurityAgency; I Harvey Aluminum(Incorporated)andUnited Steel-workers of America,AFL-CIO.CasesNos. 36-CA-1067-1,36-CA-1067-2, and 36-CA-1067-3.October 18, 1962DECISION AND ORDEROn March 30, 1962, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondents had engaged in certain unfair labor1Although the formal papers were amended at the hearing to reflect the correct nameof this Respondent,this amendment was not reflected In the Intermediate Report or theAppendixes attached thereto.Those documents are hereby amended accordingly.139 NLRB No. 8.